Title: Certificate by Ezra L’Hommedieu, Egbert Benson, and Alexander Hamilton of a Statement by Abraham Yates, Junior, Respecting His Vote on the Constitution of the United States, [8 August 1788]
From: L’Hommedieu, Ezra,Benson, Egbert,Hamilton, Alexander
To: 


[New York, August 8, 1788]
We do certify that Mr Yates has delivered to us a Paper subscribed by him (of which the preceeding is a Copy) as declaritive of his Principles on which he will vote in Congress in the affirmative on the final Question on the Ordinance for putting the new Constitution for the United States into Operation.

Ezra L Hommedieu
Egbt. Benson
Alexander Hamilton
